DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 22 April 2022:
	Claims 8, 10, 12 and 14 are amended.
	Claims 2-3, 6-7, 9, 11 and 13 are canceled.
	Claims 1, 4-5, 8, 10, 12 and 14 are pending.


Allowable Subject Matter
Claims 1, 4-5, 8, 10, 12 and 14 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for a content recording apparatus including an obtaining unit which obtains a content having a variable-length packet structure, an encrypter which generates encrypted data by encrypting the content, and a recorder which records the encrypted data in a block unit having a fixed length in a recording medium. The encrypted data includes an invalidated region unnecessary for reproduction of the content. The recorder records a size of the invalidated region in the recording medium. 

The closest prior art are as follows:

Thornton et al. (U.S. PGPub. 2011/0128972) discloses techniques for a peer to peer dynamic network acceleration method and apparatus that provides enhanced communications directly between two or more enhanced clients. The enhanced protocol may provide acceleration, security, error correction, and other benefits. However, unlike the instant invention, Thornton does not disclose “the block unit having the fixed length has a size n times or 1/n times as large as a size of an error correction code (ECC) block when data is read from and the data is written to the recording medium, where n is an integer equal to or greater than 1, wherein the least one invalidated region includes a first invalidated region at a tail portion of the encrypted data and a second invalidated region at a leading portion of the encrypted data…”. 

Nishimoto et al. (U.S. PGPub. 2010/0088515) discloses techniques for a low cost scramble key management apparatus which enables to manage a scramble key based on individual contract information and to ensure security in narrow band broadcasting. The scramble key management apparatus 7 includes an ECM decoding unit 75 for decoding an ECM in which a scramble key and individual contract information are encrypted. However, unlike the instant invention, Nishimoto does not disclose “the block unit having the fixed length has a size n times or 1/n times as large as a size of an error correction code (ECC) block when data is read from and the data is written to the recording medium, where n is an integer equal to or greater than 1, wherein the least one invalidated region includes a first invalidated region at a tail portion of the encrypted data and a second invalidated region at a leading portion of the encrypted data…”.

Kawahara (U.S. PGPub. 2009/0164801) discloses techniques for a reading unit reading from a memory card, encrypted license information and license management information corresponding thereto. A decrypting unit 9 decrypts the encrypted license information, and thereby obtains license information in plain text. An operation execution unit 2 executes an operation based on the license information in plain text. The license management information indicates, for each operation for the content, a type of identifier necessary for decrypting the encrypted license information. However, unlike the instant invention, Kawahara does not disclose “the block unit having the fixed length has a size n times or 1/n times as large as a size of an error correction code (ECC) block when data is read from and the data is written to the recording medium, where n is an integer equal to or greater than 1, wherein the least one invalidated region includes a first invalidated region at a tail portion of the encrypted data and a second invalidated region at a leading portion of the encrypted data…”.

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1, 4-5, 8, 10, 12 and 14 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499